Per Curiam :
We are of the opinion that the learned trial court erred in directing a verdict for the defendant on the ground that the article was privileged under section 1907 of the Code of Civil Procedure. The Pennsylvania warrant charged the plaintiff, with others, with unlawfully and willfully, falsely and maliciously conspiring to cheat and defraud. It did not charge him with “false pretenses and grand larceny.” Nor could the court hold as a matter of law that the defendant had justified the publication. In order to justify a libelous publication the justification proved must be as broad as the charge and, whatever view may be entertained as to defendant’s proof bearing on that subject, it was not so clear or convincing as to warrant the court in disposing of it as a matter of law. On the contrary, a question of fact was presented which should have been left to the jury. The judgment and order appealed from should be reversed and a new trial granted, with costs to the appellant to abide the event. Present — Ingraham, P. J., McLaughlin, Laughlin, Miller and Dowling, JJ. Judgment and ord,er reversed, new trial ordered, costs to appellant to abide event.